DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 13-19 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed 05/24/2022, with respect to Claims 1-9 and 13-19 with respective to “wherein indicating, by the UE, the blockage comprises, in response to a beam failure instance counter not reaching the beam failure instance maximum count: determining whether the duration of the blockage is less than a time of a beam failure recovery timer, and holding a beam failure recovery procedure and performing a link switch by rerouting a packet to another link for the duration of the blockage when the duration of the blockage is less than the time of the beam failure recovery timer, or triggering an early beam failure recovery procedure without waiting for expiry of the beam failure recovery timer and performing the beam switch or the link switch for the duration of the blockage when the duration of the blockage does not meet the time of the beam failure recovery timer” have been fully considered and are persuasive. The rejections of claims 1-9 and 13-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 13-19 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Yiu et al. (US 2014/0369356 A1), which directed to Systems, methods, and apparatus for handling radio link monitoring and radio link failure in new radio systems are described. In some embodiments, an apparatus is described. The apparatus includes a memory and one or more baseband processors. The one or more baseband processors are to determine, at a physical layer, a beam level problem with a beam with a serving cell; initiate a beam level failure timer upon detection of the beam level problem; determine, at the physical layer, a beam level failure if the beam level problem remains when the beam level failure timer expires; determine, at the physical layer, a status of a radio link with the serving cell; and provide, from the physical layer, information to an upper layer, the information including an indication of the beam level failure and/or an indication of the status of the radio link; 
Hu et al. (WO2019/154524 A1), which direct to  handling beam failure instances in a client device. The client device monitors beam failure instances associated with beam pair links of a serving cell of a network access node. When a beam failure instance indication is determined, the client device increments a value of a beam failure instance counter (C) and start a reset timer (T). If no further beam failure instance indication has been determined before the reset timer (T) expires, indicating that the quality of at least one beam pair link of the serving cell has improved, the value of the beam failure instance counter (C) is reset. Thereby, declaration of beam failure for short term variation in quality of the beam pair links can be postponed or avoided. The value of the reset timer (T) may be received from the network access node in a control message.
None of these references, take alone or in combination, teaches the claims as, “wherein indicating, by the UE, the blockage comprises, in response to a beam failure instance counter not reaching the beam failure instance maximum count: determining whether the duration of the blockage is less than a time of a beam failure recovery timer, and holding a beam failure recovery procedure and performing a link switch by rerouting a packet to another link for the duration of the blockage when the duration of the blockage is less than the time of the beam failure recovery timer, or triggering an early beam failure recovery procedure without waiting for expiry of the beam failure recovery timer and performing the beam switch or the link switch for the duration of the blockage when the duration of the blockage does not meet the time of the beam failure recovery timer” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 4, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478